Citation Nr: 1505806	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  06-21 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, claimed as residuals of a gunshot wound.

2.  Entitlement to service connection for a left elbow disorder, claimed as residuals of a gunshot wound.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from December 1995 to January 2000, and was a member of the Florida Army National Guard from January 2000 to August 2005.  While with the Guard, he had active service from January 2003 to March 2004 in support of Operation Noble Eagle / Enduring Freedom, including combat service in Iraq.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2005 rating decision by a United States Department of Veterans Affairs (VA) Regional Office (RO).

This matter was remanded by the Board in March 2010, December 2010, February 2013 and October 2013 to secure an adequate medical opinion and to obtain additional potentially relevant medical records from VA and private providers.  The requested development being completed, this matter is again before the Board.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's left shoulder degenerative joint disease with impingement syndrome had its onset during combat service in Iraq.

2.  In August 2010, prior to the issuance of a decision in the appeal, the Veteran withdrew his appellate claim of service connection for a left elbow disorder.
 
CONCLUSIONS OF LAW

1.  Left shoulder degenerative joint disease with impingement syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for withdrawal of an appeal by the Veteran have been met regarding his appellate claim of service connection for a left elbow disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Left Shoulder Disability

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).  

In cases where a combat veteran seeks service connection for an injury or disease he or she claims was incurred in or aggravated by combat service, VA shall accept lay or other evidence of service incurrence as sufficient proof of service-connection of that injury or disease, provided that the evidence is consistent with the circumstances, conditions, or hardships of such service.  See 38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veteran is not only entitled to a presumption that the combat injury giving rise to a disability occurred, but also that the disability itself was incurred in service.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012) (finding that the veteran was entitled to the presumption that he suffered from hearing loss while on active duty, not just that he suffered acoustic trauma).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the injury or disease incurred in service.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Here, the Veteran served in combat in Iraq and reported being hit by a bullet in his left shoulder near the edge of his body armor.  See July 2006 VA Form 9.  The bullets then ricocheted off his body armor and hit him in his left bicep.  See id.  He further reported that when he was hit he was thrown backward.  See April 2005 VA Examination Report.  He reported that as a result of this incident, he suffered an injury to his left shoulder.  Furthermore, the evidence of record shows that he developed bruises on his left upper arm and/or left shoulder.  See July 2006 VA Form 9.  His description of his injury is consistent with the circumstances, conditions and hardships of that service.  As such, VA must presume the occurrence of the in-service injury, i.e., a left shoulder injury.  See 38 U.S.C.A. § 1154(b).  

Additionally, the medical evidence shows that the Veteran currently has left shoulder disabilities, and he reports the onset of the condition occurred during his combat service.  Specifically, he reported that he has continued to experience left shoulder pain and limitation with lifting or overhead movement ever since his in-service injury.  See January 2005 VA Medical Record; see also April 2005 VA Examination; August 2010 Written Statement.  These reports are corroborated by the statements of two service members who served with him in Iraq, both of whom stated that he has complained of left shoulder pain and limitations since being shot, including after his separation from service.  See Statements of D.G. & N.W.  The Board finds the Veteran and witnesses competent to report observing left shoulder symptoms during service and since separation, and further finds their accounts of the Veteran's ongoing left shoulder pain and limitations credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Although several VA examiners opined that the Veteran's currently diagnosed left shoulder disabilities are not related to his service, the basis for these conclusions do not account for his competent, credible and probative accounts of left shoulder pain and functional limitation, to include onset and recurrence since separation from service.  Therefore, the Board can find no compelling reason to afford the examiners' opinions any greater degree of evidentiary value than the Veteran's own testimony.  Thus, the Board finds that the evidence is not sufficient to rebut the presumption that his left shoulder disability became manifest during his combat service.  See Reeves.  In light of his in-service, combat-related left should disability, the credible history of left shoulder pain and functional limitation since service, and the diagnosis of left shoulder degenerative joint disease with impingement syndrome, the Board finds that service connection is warranted because the disability had its onset in service.  

II.  Withdrawal of Left Elbow Claim

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In order for a withdrawal to be effective, it must be in writing and include the file number, the name of the veteran or claimant and a statement that the appeal is withdrawn.  Id.  

In August 2010, in response to a Supplemental Statement of the Case provided earlier that month, the Veteran submitted a signed, written statement in which he stated that he never claimed anything to be wrong with his left elbow, just his shoulder/bicep area.  See August 2010 Written Statement.  The Board interprets this statement as a withdrawal of his appeal with regard to the claim of service connection for a left elbow disorder.  Accordingly, the Board does not have jurisdiction to review this appellate claim, and it is dismissed.

ORDER

Service connection for left shoulder degenerative joint disease with impingement syndrome, claimed as the residuals of a gunshot wound, is granted.

The appeal regarding the claim of service connection for a left elbow disorder, claimed as residuals of a gunshot wound, is dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


